Citation Nr: 1102453	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-13 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from February 1966 to November 
1969.  During that time, he had service in the Republic of 
Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the RO.  


FINDINGS OF FACT

1.  Hypertension was first manifested many years after service, 
and the preponderance of the evidence shows that it is unrelated 
thereto.

2.  Hypertension is not proximately due to nor has it been 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury incurred 
in or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).

2.  The criteria for secondary service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of his claim of entitlement to 
service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In October 2006, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth, generally, the 
criteria for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records and reports 
reflecting his treatment by or through the Winona Clinic, Ltd. 
from November 1976 through October 2005; records reflecting his 
treatment by VA from February 1990 through January 2008; records 
reflecting his treatment by E. M., M.D. in February and March 
2006; and letters from R. C. F., M.D., dated from March 2007 
through April 2008.  
In January 2006, the Veteran was examined by VA to determine the 
nature and etiology of any diabetes found to be present.  In 
January 2007 and July 2008, VA examined the Veteran to determine 
the nature and etiology of any hypertension found to be present.  
The VA examination reports show that the examiners reviewed the 
Veteran's medical history, including his service treatment 
records, interviewed and examined the Veteran, documented his 
current medical conditions, and rendered diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  In 
December 2007, he and his representative had an informal 
conference with a VA Decision Review Officer.  A report of that 
conference has been associated with the claims folder.  However, 
the Veteran has not requested a formal hearing in association 
with his appeal. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Factual Background

The Veteran's service treatment records and the reports of his 
February 1966 service entrance examination and September 1969 
service separation examination are negative for any complaints or 
clinical findings of hypertension.  At the time of his entrance 
examination, he denied that he then had, or had ever had, high or 
low blood pressure.  On examination, his blood pressure was 
120/76.  At the time of his service separation examination, his 
blood pressure was 115/80.

From November 1976 through October 2005, the Veteran received 
treatment at or through the Winona Clinic, Ltd..  In November 
1988, his glucose reading was within normal limits at 107.  It 
was noted that the expected range was from 75 to 110.  From 
February 1990 through March 2004, his glucose readings were 
elevated with readings from 117 to 141.  The expected range was 
from 70 to 110.  In April 2002, the Veteran HbA1C was 6.4, above 
the expected range of 4.8 to 6.0.  In September 2003 and March 
2004, the HbA1C was 5.5.  In March 2004, the Veteran was treated 
for diabetes mellitus.

At the Winona Clinic in November 1976, the Veteran's blood 
pressure was 152/74.  In November 1980 and January 1981, it was 
noted that he had borderline high blood pressure.  During those 
times, his blood pressure readings were 156/93, 160/92, 180/80, 
150/90, 160/102, 150/92, 150/100, and 140/86-88.  In February 
1982, his blood pressure was considered borderline; and in July 
1982 and August 1986, he was prescribed hydrochlorothiazide.  In 
November 1988, it was noted that he was hypertensive and taking 
medication.  From July 1995 through March 2001, the Veteran's 
systolic readings were from 160 to 200.  Otherwise, during his 
treatment at the Winona Clinic, his systolic readings were 
generally below 160, and his diastolic readings were generally 
below 100.  

From February 1990 through January 2008, the Veteran was treated 
by VA.  Throughout the period, his systolic readings were 
generally below 160, and his diastolic readings were generally 
below 100.  His glucose readings were from 110 to 144.  

In January 2006, the Veteran was examined by VA and found to have 
diabetes.  He reported that he was initially found to have 
elevated fasting blood glucose levels in 1997 and was referred 
for diabetic education in March 2004.  He reportedly checked his 
blood sugars twice a week and found them between 120 and 145.  
The examiner reported that the Veteran had a 25 year history of 
hypertension, controlled on medication.  There were no cardiac 
symptoms or genitourinary symptoms, including kidney disease, 
related to diabetes.  The Veteran's blood pressure readings were 
200/102, 200/100, and 152/88.  His glucose was 137, and his EGFR 
was 91.  The examiner noted that 60 was normal for an EGFR.  
Following the VA examination, the diagnosis was diabetes.  The 
examiner found that the Veteran did have hypertension but that it 
was not a complication of diabetes, because the hypertension was 
manifested prior to hypertension.  The examiner noted that 
hypertension can be worsened by diabetes by contributing to 
vascular disease.  The examiner also noted that diabetes could 
damage the kidney which could also aggravate hypertension.

In February and March 2006, the Veteran was treated by E. M., 
M.D.  His glucose readings were from 120 to 155.  It was noted 
that in January 2006, his A1C was 6.3 compared to a previous 
reading of 4.5.   

In January 2007, the Veteran was examined by VA to determine the 
nature and extent of his hypertension.  It was noted that the 
Veteran had had hypertension since 1981 and that he had received 
treatment for that disorder for over 20 years.  His home blood 
pressure readings were stable and controlled, and in December 
2006, his blood pressure readings were no higher than 138/73.  
Diabetes, Type 2 had reportedly had its onset in 1997 and that it 
had been treated initially with diet and exercise.  The Veteran 
reportedly began to take Metformin in 2006.  As of November 2006, 
laboratory studies revealed an A1C of 5.9 and an EFGR of 81.3.  
The Veteran reportedly checked his sugar twice a week and found 
it between95 and 130.  The examiner noted that the Veteran had no 
history of hypertensive renal disease or hypertensive 
cardiovascular disease.  His blood pressure was 155/81 171/89, 
and 163/89.  Following the examination, the diagnosis was 
idiopathic hypertension.  The examiner noted that hypertension is 
not caused by or the result of Agent Orange exposure.  The 
examiner also found no evidence that the Veteran's service-
connected diabetes had caused hypertension as the hypertension 
preceded the diagnosis of diabetes by approximately 16 years.  

In March 2007, the Veteran's private physician, R. C. F., M.D., 
reported that the Veteran had elevated glucose readings and 
increased blood pressure readings, probably related congruently 
in time and space, with the onset in the mid-1980's.

In August 2007, Dr. F. reported that the Veteran had developed 
Type 2 diabetes mellitus and hypertension in the 1980's.  Dr. F. 
stated that the Veteran's hypertension, theoretically, could have 
been initiated by the diabetes affecting his kidneys.  He also 
stated that it could have been an independent event.

During a December 2007 Informal Conference with a VA Decision 
Review Officer, the Veteran contended that his elevated glucose 
readings in the 1980's were early evidence of diabetes.  The 
Decision review officer noted that the Veteran had high blood 
pressure as early as 1981 and that he had been placed on 
medication in September 1986.  It was noted that there was no 
diagnosis of diabetes in the 1980's.  The examiner informed the 
Veteran that essential hypertension was not normally associated 
with diabetes and that there was no evidence of renal 
hypertension or renal dysfunction shown by the evidence of 
record.  The Veteran also requested that his hypertension be 
presumed to be the result of his exposure to Agent Orange in the 
Republic of Vietnam.

Later in December 2007, Dr. R. C. F. reported that it was as 
likely as not that his hypertension was potentially aggravated by 
his diabetes.

In April 2008, Dr. F. reported that it was as likely as not that 
his hypertension was aggravated by his diabetes.

In July 2008, the Veteran was reexamined by VA to determine the 
nature and etiology of his hypertension.  The examiner reviewed 
the Veteran's claims file.  The Veteran reported that he had been 
diagnosed with diabetes, initially in 1997 and that he was 
started on medication in 2006.  He also stated that he was being 
followed once a year by VA for diabetes.  He reported that he 
checked his blood sugar twice a week and averaged approximately 
135 during the previous year.  In November 2007, it was noted 
that he had had blood tests for diabetes:  A1c 6.0 (within normal 
limits), glucose 135, creatinine 0.9, and EGFR 91.5.  He reported 
no other conditions secondary to diabetes, including kidney 
disease or macrovascular disease.  

The Veteran also reported that he had been diagnosed, initially, 
with hypertension in 1981 and that he had been started on 
medication in approximately 1987.  In 2007, it was noted that his 
blood pressure was in good control on medication.  In May 2008, 
additional medication had been prescribed by VA, and his blood 
pressure had been within normal limits at 139/80 and 136/78.  At 
that time, his physician reportedly stated that the Veteran 
wanted to discuss a Compensation and Pension examination and 
wanted him to say that hypertension, diagnosed in 1990, had been 
caused by diabetes mellitus.  The physician responded that he did 
not know whether that was the case or not.  He reportedly told 
the Veteran that the goals were the treatment of hypertension and 
that he did not meet the target for diabetes mellitus.  The VA 
physician then stated that he had adjusted the Veteran's 
medication regimen to improve his blood pressure control.  

The VA examiner noted the letters from Dr. R. F., dated in 
December 2007 and April 2008, stating that the Veteran's 
hypertension had been aggravated by his diabetes.  He further 
noted that Dr. F. had not provided any rationale or evidence for 
his statements and that they had the appearance of a physician 
acquiescing to his patient's request for a specific statement.

On examination, the Veteran's blood readings were 169/78, 164/82, 
and 168/79.  There was no evidence of hypertensive or other heart 
disease or arteriosclerotic complications.  Following the 
examination, the diagnoses were hypertension and diabetes 
mellitus, Type 2, well-controlled on low dose oral medication.  
The examiner opined that the Veteran's hypertension had not been 
caused by nor had it been the result of his military service.  In 
this regard, he noted that the onset had been after the Veteran's 
service.  The examiner also opined that the Veteran's 
hypertension was not secondary to nor had it been aggravated by 
his service-connected diabetes mellitus.  The examiner noted that 
the Veteran's diabetes had been extremely well-controlled on very 
low dose of medication.  The examiner stated that the Veteran's 
current A1C was within normal limits for a nondiabetic.  In 
addition, the examiner stated that there was no evidence of 
kidney disease and that the Veteran's EGFR was 91.5.

In July 2008, in addition to the claims file, the VA examiner 
reviewed additional medical documentation from private sources, 
as well as VA.  That additional documentation reflected the 
Veteran's treatment from February 2003 through December 2008.  
The Veteran's highest systolic reading had been in July 2005, 
when his blood pressure had been 164/86.  His highest dyastolic 
reading had been in February 2003 and January 2004, when his 
blood pressure had been 142/90 and 158/90, respectively.  In July 
2005 and November 2006, the Veteran's glucose had been 136.  In 
July 2004, May 2006, November 2006, and November 2008, the 
Veteran's hemoglobin A1c had been 5.5 (normal), 6.3, 5.9, and 
6.1, respectively.  In December 2008, the physician stated that 
the Veteran's diabetes was very mild, well-controlled, and at 
target on all measures.  

Following his review of the additional material, the examiner 
opined that the onset of the Veteran's hypertension had been many 
years after military service and, therefore, had not been caused 
by or the result of military service.  The examiner further 
opined that the Veteran's hypertension had not been caused by his 
service-connected diabetes, as the onset of diabetes had occurred 
many years after the onset of hypertension.  Finally, the 
examiner concluded that the Veteran's hypertension had not been 
aggravated or permanently worsened, beyond its natural history, 
by his diabetes.  The examiner's rationale was that the Veteran's 
diabetes had been extremely well-controlled on very low dose 
medication.  In this regard, he noted that the current A1C was 
within normal limits.  He also noted that there was no evidence 
of kidney disease and that the EGFR had been above 25.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

For certain other disabilities, service connection may be 
presumed when the VA determines that they are the result of 
inservice exposure to herbicides, such as Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, a presumption 
of service connection for a particular disability based on 
exposure to Agent Orange does not attach, unless specifically so 
determined by the Secretary of VA.  See Diseases Not Associated 
with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).  

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or has been 
aggravated by a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a)-(b).  

In regard to aggravation, any increase in the severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310 (b).  In making its 
determination, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  Id.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  Id.

The foregoing criteria notwithstanding, service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The Veteran contends that he has hypertension, primarily as a 
result of his service-connected diabetes mellitus.  At the very 
least, he contends that his diabetes aggravates his hypertension.  
In the alternative, he contends that it is due to his exposure to 
Agent Orange in the Republic of Vietnam.  Therefore, he maintains 
that service connection is warranted.  However, after carefully 
considering the Veteran's contentions in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim. Accordingly, 
the appeal will be denied.

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his home blood pressure readings.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, his opinion, without more, 
is, generally, not sufficient to support a grant of service 
connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran does not contend, and the evidence does not show that 
his hypertension was first manifested in service or during the 
year after his separation from active duty.  Therefore, service 
connection is not warranted on either basis.

By virtue of his service in the Republic of Vietnam, the Veteran 
is presumed to have been exposed to Agent Orange  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, in July 2009, the National Academy 
of Sciences (NAS) issued "Veterans and Agent Orange: Update 
2008" (Update 2008).  Based upon Update 2008 and prior NAS 
reports, VA determined that a presumption of service connection 
based on exposure to herbicides in the Republic of Vietnam did 
not attach for hypertension.  While that does not prevent the 
Veteran from establishing service connection with proof of direct 
causation, he has not submitted any competent evidence of such a 
nexus.  In fact, the January 2007 VA examiner specifically 
concluded that hypertension was not due to Agent Orange exposure.  
Because the Veteran has not presented any competent evidence to 
the contrary, service connection is not warranted on that basis. 

The primary thrust of the Veteran's contentions is that his 
hypertension is proximately due to or, at the very least, 
aggravated by his service-connected diabetes.  In March 2007, the 
Veteran's private physician, R. C. F., M.D., reported that the 
Veteran had elevated glucose readings and increased blood 
pressure readings, probably related congruently in time and 
space, with the onset in the mid-1980's.

In August 2007, Dr. F. reported that the Veteran had developed 
Type 2 diabetes mellitus and hypertension in the 1980's.  Dr. F. 
stated that the Veteran's hypertension, theoretically, could have 
been initiated by the diabetes affecting his kidneys.  He also 
stated that it could have been an independent event.

Dr. F. suggests that the Veteran's diabetes and hypertension were 
first manifested at about the same time in the mid-1980's and 
theorizes that the hypertension could have been initiated by the 
diabetes affecting his kidneys.  However, he does not present any 
rationale to support his theory.  While evidence shows that the 
Veteran's hypertension was first manifested in the 1980's, it 
does not show diabetes until many years later.  The evidence does 
show elevated glucose readings in the early 1990's.  However, 
elevated glucose readings are laboratory findings, not diagnoses.  
In and of themselves, laboratory test results are not 
disabilities and as such, are not synonymous with the diagnosis 
of diabetes.  See, e.g., Schedule for Rating Disabilities; 
Endocrine System Disabilities 61 Fed. Reg. 20440, 20445 (1996).  
In sum, because the hypertension preceded the diabetes by many 
years, the Board finds that hypertension is not proximately due 
to his service-connected diabetes.  

Finally, the Veteran contends that his hypertension was 
aggravated by his service-connected diabetes.  Although Dr. F. 
reports that it is as likely as not that the Veteran's 
hypertension was aggravated by his diabetes, he provides no 
rationale for that conclusion.  In December 2006, the VA examiner 
noted that hypertension can be worsened by diabetes by 
contributing to vascular disease.  The examiner also noted that 
diabetes could damage the kidney which could also aggravate 
hypertension.  However, the preponderance of the evidence, 
including the December 2006 examination, is negative for any 
competent evidence of vascular disease, hypertensive heart 
disease, or kidney disease.  In this regard, the most recent VA 
examiner found diabetes had been extremely well-controlled on 
very low dose medication and that the laboratory results did not 
show the presence of kidney disease.  Moreover, the Veteran's 
hypertension has, generally, been controlled on medication, and 
there is no competent evidence that it has increased in severity 
or taken a course outside the natural progress of the disease.  
Indeed, the numerous blood pressure readings show that the 
Veteran's systolic reading has, generally, been below 160 and 
that his diastolic reading have been below 100.  Such consistency 
militates against a finding of any increase in the underlying 
pathology.  Therefore, service connection for hypertension is not 
warranted on the basis of the claimed aggravation by his service-
connected diabetes.  

In light of the foregoing, the Board finds that the Veteran does 
not meet the criteria for service connection on a direct, 
presumptive, or secondary basis.  Therefore, service connection 
is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
representative's recent request to return the case to Dr. F. in 
order to obtain the rationale for his opinion.  In this regard, 
he notes that the latest VA examination and subsequent opinion 
were given by the same VA examiner.  Therefore, the 
representative concludes that there is one physician supporting 
the Veteran and one against and that further development is, 
therefore, warranted.  However, after reviewing the record, the 
Board finds that such action is not warranted.  As noted above, 
the decision in this case turns on multiple factors and pieces of 
evidence, not just the lack of rationale in Dr. F.'s opinion.  As 
such, it is not a one-on-one situation, and no single piece of 
evidence is dispositive.  Rather, it is the totality of the 
record which the Board considers.  In this regard, the most 
recent VA examiner's opinion is consistent with and well-
supported by the preponderance of the evidence of record.  
Moreover, the Supplemental Statements of the Case in October 2007 
and January 2008 informed the Veteran and his representative that 
Dr. F. did not provide the rationale for his opinion.  As such, 
they knew or should have known that Dr. F.'s rationale could be 
relevant.  Yet despite that knowledge, VA continued to receive 
letters from Dr. F. without a rationale for his opinion.  Had the 
Veteran and his representative wished to obtain a more detailed 
letter from Dr. F., they could have done so.  For these reasons, 
the Board finds that no further development is warranted.

The Board has also considered the doctrine of reasonable doubt.  
However, that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the doctrine 
of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


